Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled January 8, 2021 has been considered and entered. Accordingly, Claims 1 – 20 are pending in this application.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/5/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7 – 10, 12, 13, 15 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SEMLANI (US 2018/0025048 A1) (IDS 1/5/2021), and further in view of Jiang et al. (US 2014/0324795 A1) (IDS 1/5/2021).

As to claim 1, SEMLANI teaches accessing, in an electronic memory, by a computing device comprising a processor device, a plurality of first data objects (paragraph [0041] figure 2 section 228 and section 202 [teaches multiple data objects specifically a data service object and a contact object.]), each first data object having a predetermined first format comprising a plurality of first data fields (figure 2 section 204 – 226 which teaches a multiple contact object filed. In addition section 230 – 252 teaches multiple data fields for the data service object]), and each first data object being associated with a particular object group of a plurality of object groups (as showed in figure 2 you see data being collected from both data service 254 and 228 and data being associated by field stored in the contact object 202 where multiple fields of the service objects are stored in a single filed in the contact object.);  
SEMLANI does not explicitly teach selecting, for each object group of the plurality of object groups, a corresponding transformation policy of a plurality of different transformation policies; and 
applying, to each first data object in each respective object group, the transformation policy that corresponds to the respective object group to generate 15a plurality of second data objects, each second data object having a predetermined second format comprising a plurality of second data fields, the predetermined second format being different from the predetermined first format
Jiang et al. teaches 10selecting, for each object group of the plurality of object groups, a corresponding transformation policy of a plurality of different transformation policies (paragraph [0061] and figure 5A section 501 [paragraph [0061] discloses a conversion policy library which stores a plurality of different formats policies as showed in figure 4B for a plurality of different files. In addition in figure 5A section 501 discloses calculating characteristic for a first data in a first format in addition in response to this determination one or more conversion policies are determine from a first format to a second format]); and 
applying, to each first data object in each respective object group, the transformation policy that corresponds to the respective object group to generate 15a plurality of second data objects (paragraph [0064], paragraph [0067] lines 6 – 8 and paragraph [0093] line 8 – 12 [paragraph [0064] discloses using the conversion policies. Paragraph [0067] lines 6 – 8 discloses calculating one or more characteristic values for the one or more data in the one or more second formats into which the first data can be converted according to the many conversion policies. In addition paragraph [0093] line 8 – 12 discloses converting in accordance with the policy between the different formats]), each second data object having a predetermined second format comprising a plurality of second data fields, the predetermined second format being different from the predetermined first format (paragraph [0061], paragraph [0067] lines 8 – 11 and figure 5A section 502 [paragraph [0061] discloses a conversion policy library which stores a plurality of different formats policies as showed in figure 4B for a plurality of different files. paragraph [0067] lines 8 – 11 discloses in response to the calculation of the characteristic values which correspond to a second data which is already been store storing one of the first and the second data]).
SEMLANI teaches a system which receives a user selection of a data object and outputs. However SEMLANI does not fully disclose transformation policy.  A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating Jiang et al. characteristic calculation for convention policy with SEMLANI because SEMLANI as described in figure 1 section 122 and 124 it discloses the transformation of said value of the associated field based in order to determine and associated field. 

SEMLANI teaches accessing, in an electronic memory, by a computing device comprising a processor device, a plurality of first data objects (paragraph [0041] figure 2 section 228 and section 202 [teaches multiple data objects specifically a data service object and a contact object.]), each first data object having a predetermined first format comprising a plurality of first data fields (figure 2 section 204 – 226 which teaches a multiple contact object filed. In addition section 230 – 252 teaches multiple data fields for the data service object]), and each first data object being associated with a particular object group of a plurality of object groups (as showed in figure 2 you see data being collected from both data service 254 and 228 and data being associated by field stored in the contact object 202 where multiple fields of the service objects are stored in a single filed in the contact object.);  
SEMLANI does not explicitly teach selecting, for each object group of the plurality of object groups, a corresponding transformation policy of a plurality of different transformation policies; and 
applying, to each first data object in each respective object group, the transformation policy that corresponds to the respective object group to generate 15a plurality of second data objects, each second data object having a predetermined second format comprising a plurality of second data fields, the predetermined second format being different from the predetermined first format
Jiang et al. teaches 10selecting, for each object group of the plurality of object groups, a corresponding transformation policy of a plurality of different transformation policies (paragraph [0061] and figure 5A section 501 [paragraph [0061] discloses a conversion policy library which stores a plurality of different formats policies as showed in figure 4B for a plurality of different files. In addition in figure 5A section 501 discloses calculating characteristic for a first data in a first format in addition in response to this determination one or more conversion policies are determine from a first format to a second format]); and 
applying, to each first data object in each respective object group, the transformation policy that corresponds to the respective object group to generate 15a plurality of second data objects (paragraph [0064], paragraph [0067] lines 6 – 8 and paragraph [0093] line 8 – 12 [paragraph [0064] discloses using the conversion policies. Paragraph [0067] lines 6 – 8 discloses calculating one or more characteristic values for the one or more data in the one or more second formats into which the first data can be converted according to the many conversion policies. In addition paragraph [0093] line 8 – 12 discloses converting in accordance with the policy between the different formats]), each second data object having a predetermined second format comprising a plurality of second data fields, the predetermined second format being different from the predetermined first format (paragraph [0061], paragraph [0067] lines 8 – 11 and figure 5A section 502 [paragraph [0061] discloses a conversion policy library which stores a plurality of different formats policies as showed in figure 4B for a plurality of different files. paragraph [0067] lines 8 – 11 discloses in response to the calculation of the characteristic values which correspond to a second data which is already been store storing one of the first and the second data]).
SEMLANI teaches a system which receives a user selection of a data object and outputs. However SEMLANI does not fully disclose transformation policy.  A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating Jiang et al. characteristic calculation for convention policy with SEMLANI because SEMLANI as described in figure 1 section 122 and 124 it discloses the transformation of said value of the associated field based in order to determine and associated field. 

As to claim 17, SEMLANI teaches accessing, in an electronic memory, by a computing device comprising a processor device, a plurality of first data objects (paragraph [0041] figure 2 section 228 and section 202 [teaches multiple data objects specifically a data service object and a contact object.]), each first data object having a predetermined first format comprising a plurality of first data fields (figure 2 section 204 – 226 which teaches a multiple contact object filed. In addition section 230 – 252 teaches multiple data fields for the data service object]), and each first data object being associated with a particular object group of a plurality of object groups (as showed in figure 2 you see data being collected from both data service 254 and 228 and data being associated by field stored in the contact object 202 where multiple fields of the service objects are stored in a single filed in the contact object.);  
SEMLANI does not explicitly teach selecting, for each object group of the plurality of object groups, a corresponding transformation policy of a plurality of different transformation policies; and 
applying, to each first data object in each respective object group, the transformation policy that corresponds to the respective object group to generate 15a plurality of second data objects, each second data object having a predetermined second format comprising a plurality of second data fields, the predetermined second format being different from the predetermined first format
Jiang et al. teaches 10selecting, for each object group of the plurality of object groups, a corresponding transformation policy of a plurality of different transformation policies (paragraph [0061] and figure 5A section 501 [paragraph [0061] discloses a conversion policy library which stores a plurality of different formats policies as showed in figure 4B for a plurality of different files. In addition in figure 5A section 501 discloses calculating characteristic for a first data in a first format in addition in response to this determination one or more conversion policies are determine from a first format to a second format]); and 
applying, to each first data object in each respective object group, the transformation policy that corresponds to the respective object group to generate 15a plurality of second data objects (paragraph [0064], paragraph [0067] lines 6 – 8 and paragraph [0093] line 8 – 12 [paragraph [0064] discloses using the conversion policies. Paragraph [0067] lines 6 – 8 discloses calculating one or more characteristic values for the one or more data in the one or more second formats into which the first data can be converted according to the many conversion policies. In addition paragraph [0093] line 8 – 12 discloses converting in accordance with the policy between the different formats]), each second data object having a predetermined second format comprising a plurality of second data fields, the predetermined second format being different from the predetermined first format (paragraph [0061], paragraph [0067] lines 8 – 11 and figure 5A section 502 [paragraph [0061] discloses a conversion policy library which stores a plurality of different formats policies as showed in figure 4B for a plurality of different files. paragraph [0067] lines 8 – 11 discloses in response to the calculation of the characteristic values which correspond to a second data which is already been store storing one of the first and the second data]).
SEMLANI teaches a system which receives a user selection of a data object and outputs. However SEMLANI does not fully disclose transformation policy.  A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating Jiang et al. characteristic calculation for convention policy with SEMLANI because SEMLANI as described in figure 1 section 122 and 124 it discloses the transformation of said value of the associated field based in order to determine and associated field. 

As to claim 2, this claim is rejected for the same reason as claim 1 above. In addition SEMLANI teaches determining, for each first data object, a category into which the first data object has been categorized (figure 2 section 204 – 226 [teaches a plurality of data fields which hold various data from data service object 228 and 254. ]); and grouping the plurality of first data objects into the plurality of object 25groups based on the category of each first data object (as showed in figure 2 you see data being collected from both data service 254 and 228 and data being associated by field stored in the contact object 202).

As to claim 3, this claim is rejected for the same reason as claim 1 above. In addition SEMLANI does not explicitly teach wherein the predetermined first format has a number N different data fields, and the predetermined second format has a number M different data fields, wherein M is greater than N 
Jiang et al. teaches wherein the predetermined first format has a number N different data fields, and the predetermined second format has a number M different data fields, wherein M is greater than N (paragraph [0060] lines 1 – 7 [discloses metadata information which is stored for each file in addition to the different fields. As noted it states that the metadata base configuration can self-updated as needed based on the newly calculated characteristics])
The motivation for combining SEMLANI as modified with Jiang et al. are the same as set forth above with respect to claim 1.


As to claim 4, this claim is rejected for the same reason as claim 1 above. In addition SEMLANI teaches wherein the predetermined first format has a 
Jiang et al. teaches wherein the predetermined first format has a number N different data fields, each data field associated with a corresponding category of information, and wherein the predetermined second format has the number N different data fields, each data field associated with a corresponding 5category of information (paragraph [0060] lines 1 – 7 [discloses metadata information which is stored for each file in addition to the different fields. As noted it states that the metadata base configuration can self-updated as needed based on the newly calculated characteristics]), and wherein a data field in the predetermined second format has no corresponding data field in the predetermined first format (paragraph [0061] discloses a conversion policy library which stores a plurality of different formats policies as showed in figure 4B for a plurality of different files.])
The motivation for combining SEMLANI as modified with Jiang et al. are the same as set forth above with respect to claim 1.

As to claims 5, 13 and 18, these claims are rejected for the same reasons as the independent claims above. In addition SEMLANI teaches for each first data object in a first group of first data objects (paragraph [0041] figure 2 section 228 and section 202 [teaches multiple data objects specifically a data service object and a contact object.]), 
SEMLANI does not explicitly teach based on a first transformation policy of the plurality of different transformation policies: 
generating a new second data object having the predetermined second format; and for a field in the new second data object that does not correspond 15to any field in the predetermined first format: accessing a first data structure comprising a plurality of entries, each entry comprising a different predetermined value; selecting an entry of the first data structure based on a selection criterion;  20inserting a predetermined value of the entry of the first data structure into the field; and storing the new second data object
Jiang et al. teaches based on a first transformation policy of the plurality of different transformation policies (figure 5A section 501 [discloses calculating characteristic for a first data in a first format in addition in response to this determination one or more conversion policies are determine from a first format to a second format]): 
generating a new second data object having the predetermined second format; and for a field in the new second data object that does not correspond 15to any field in the predetermined first format (paragraph [0067] lines 6 – 8 [discloses calculating one or more characteristic values for the one or more data in the one or more second formats into which the first data can be converted according to the many conversion policies]): accessing a first data structure comprising a plurality of entries, each entry comprising a different (figure 8 section 801 [discloses receiving request for retrieving first data in a first format]); selecting an entry of the first data structure based on a selection criterion (figure 8 section 802 [discloses searching function for retrieving indicator for based on first format]);  20inserting a predetermined value of the entry of the first data structure into the field; and storing the new second data object (paragraph [0067] lines 8 – 11 and figure 5A section 502 [discloses in response to the calculation of the characteristic values which correspond to a second data which is already been store storing one of the first and the second data]).
The motivation for combining SEMLANI as modified with Jiang et al. are the same as set forth above with respect to claim 1.

As to claims 7, 15 and 20, these claims are rejected for the same reasons as the dependent claims above. In addition SEMLANI teaches for each first data object in a second group of first data objects (paragraph [0041] figure 2 section 228 and section 202 [teaches multiple data objects specifically a data service object and a contact object.]),
SEMLANI does not explicitly teach based on a second transformation policy of the plurality of different transformation policies: 
generating a new second data object having the predetermined second format; and 5for a field in the new second data object that does not correspond to any field in the predetermined first format: 

Jiang et al. teaches based on a second transformation policy of the plurality of different transformation policies (figure 5A section 501 [discloses calculating characteristic for a first data in a first format in addition in response to this determination one or more conversion policies are determine from a first format to a second format]): 
generating a new second data object having the predetermined second format; and 5for a field in the new second data object that does not correspond to any field in the predetermined first format (paragraph [0067] lines 6 – 8 [discloses calculating one or more characteristic values for the one or more data in the one or more second formats into which the first data can be converted according to the many conversion policies]):
accessing a second data structure comprising a plurality of entries, each entry comprising a different predetermined value, the second data structure being different from the first data structure (figure 8 section 801 [discloses receiving request for retrieving first data in a first format]); 10selecting an entry of the second data structure based on the selection criterion (figure 8 section 802 [discloses searching function for retrieving indicator for based on first format]);  inserting a predetermined value of the entry of the second data structure into the field; and storing the new second data object (paragraph [0067] lines 8 – 11 and figure 5A section 502 [discloses in response to the calculation of the characteristic values which correspond to a second data which is already been store storing one of the first and the second data]).
The motivation for combining SEMLANI as modified with Jiang et al. are the same as set forth above with respect to claim 1.

As to claims 8 and 16, these claims are rejected for the same reasons as the dependent claims above. In addition SEMLANI does not explicitly teach accessing each second data object generated based on the second transformation policy to determine whether the predetermined value of the entry 20of the second data structure was previously stored in any of the second data objects; and based on determining that the predetermined value of the entry of the second data structure was not previously stored in any of the second data objects, inserting the predetermined value of the entry into the field.
Jiang et al. teaches accessing each second data object generated based on the second transformation policy to determine whether the predetermined value of the entry 20of the second data structure was previously stored in any of the second data objects (paragraph [0067] lines 6 – 8 [discloses calculating one or more characteristic values for the one or more data in the one or more second formats into which the first data can be converted according to the many conversion policies]); and based on determining that the predetermined (paragraph [0067] lines 8 – 11 and figure 5A section 502 [discloses in response to the calculation of the characteristic values which correspond to a second data which is already been store storing one of the first and the second data]).
The motivation for combining SEMLANI as modified with Jiang et al. are the same as set forth above with respect to claim 1.

As to claim 9, this claim is rejected for the same reason as claim 7 above. In addition SEMLANI does not explicitly teach accessing each second data object generated based on the second 30transformation policy to determine whether a predetermined number of the20 plurality of words was previously used in the corresponding field of any previously stored second data object; and based on determining that the predetermined number of the plurality of words was not previously used in the corresponding field of any previously stored 5second data object, inserting the predetermined value of the entry into the field.
Jiang et al. teaches accessing each second data object generated based on the second 30transformation policy to determine whether a predetermined number of the20 plurality of words was previously used in the corresponding field of any previously stored second data object (paragraph [0067] lines 6 – 8 [discloses calculating one or more characteristic values for the one or more data in the one or more second formats into which the first data can be converted according to the many conversion policies]); and based on determining that the predetermined number of the plurality of words was not previously used in the corresponding field of any previously stored 5second data object, inserting the predetermined value of the entry into the field (paragraph [0067] lines 8 – 11 and figure 5A section 502 [discloses in response to the calculation of the characteristic values which correspond to a second data which is already been store storing one of the first and the second data]).
The motivation for combining SEMLANI as modified with Jiang et al. are the same as set forth above with respect to claim 1.

As to claim 10, this claim is rejected for the same reason as claim 1 above. In addition SEMLANI teaches for each first data object in a first group of first data objects (paragraph [0041] figure 2 section 228 and section 202 [teaches multiple data objects specifically a data service object and a contact object.]), 
SEMLANI does not explicitly teach based on a 10first transformation policy of the plurality of different transformation policies: generating a new second data object having the predetermined second format; for a field in the new second data object that does not correspond to any field in the predetermined first format:  15accessing a first data structure comprising a plurality of entries, each entry comprising a different predetermined value; determining a set of entries of the first data structure that were not used in any second data object generated previously; selecting an entry from the set of entries of the first data 20structure; 
Jiang et al. teaches based on a 10first transformation policy of the plurality of different transformation policies (figure 5A section 501 [discloses calculating characteristic for a first data in a first format in addition in response to this determination one or more conversion policies are determine from a first format to a second format]): generating a new second data object having the predetermined second format; for a field in the new second data object that does not correspond to any field in the predetermined first format (paragraph [0067] lines 6 – 8 [discloses calculating one or more characteristic values for the one or more data in the one or more second formats into which the first data can be converted according to the many conversion policies]):  15accessing a first data structure comprising a plurality of entries, each entry comprising a different predetermined value (figure 8 section 801 [discloses receiving request for retrieving first data in a first format]); determining a set of entries of the first data structure that were not used in any second data object generated previously; selecting an entry from the set of entries of the first data 20structure (figure 8 section 802 [discloses searching function for retrieving indicator for based on first format]); inserting a predetermined value of the entry of the first data structure into the field; and storing the new second data object (paragraph [0067] lines 8 – 11 and figure 5A section 502 [discloses in response to the calculation of the characteristic values which correspond to a second data which is already been store storing one of the first and the second data]).
The motivation for combining SEMLANI as modified with Jiang et al. are the same as set forth above with respect to claim 1.

Claims 6, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SEMLANI and Jiang et al. as applied to claims above, and further in view of Wang et al (US 2019/0102342 A1).

As to claims 6, 14 and 19, these claims are rejected for the same reasons as the dependent claims above. In addition SEMLANI as modified does not explicitly teach wherein the selection criterion comprises a random 25selection criterion
 Wang et al. teaches wherein the selection criterion comprises a random 25selection criterion (paragraph [0024] [teaches a data fetch engine which retrieve the most recent set of data from the external data source]).
SEMLANI teaches a system which receives a user selection of a data object and outputs. However SEMLANI does not fully disclose random selection criterion.  A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating Wang et al. data fetch engine with SEMLANI because SEMLANI as showed in figure 1 section 102 and 114 application has the ability to receive selection of data object based on the user. 

SEMLANI as modified does not explicitly teach wherein selecting the entry from the set of entries of the first data structure comprises randomly selecting the entry from the set of entries of the first data structure
 Wang et al. teaches wherein selecting the entry from the set of entries of the first data structure comprises randomly selecting the entry from the set of entries of the first data structure (paragraph [0028] [teaches a query engine which query the internal database and uses the prediction modeling in order to predict solution from the retrieved dataset]).
The motivation for combining SEMLANI as modified with Wang et al. are the same as set forth above with respect to claim 6.

Response to Arguments

Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see pages 9 – 12, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 102(a)(2) the arguments are moot in view of the new ground(s) of rejection.  Details of how the prior art meets the new limitations are found in the newly applied SEMLANI and further in view of Jiang et al. as set forth in the respective rejection(s) of claim(s) 1 – 20 above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Pedro J Santos/Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167